The opinion of the court was delivered by
Gummere, Chief Justice.
This is an application for a mandamus directed to Samuel Garner, building inspector of the-town of Bloomfield, commanding him to issue a permit to the relator for the erection of a building to contain stores and dwellings upon a lot of land located on the southeast corner of Montgomery and Walnut streets, in that town. The sole ground upon which the inspector refused to issue the permit was that the lot was located in what had been designated by the municipal authorities as a residential district, and that the zoning ordinance of the town prohibited the erection of - such a building in that district. As this is the only ground upon which the permit was refused, it is evident, under the rule laid down in the case of Ignaciunas v. Nutley, 98 N. J. L. 712, and subsequent decisions, that this refusal was without legal warrant.
I conclude, therefore, that the relator is entitled to a peremptory writ of mandamus directed to the inspector, commanding him to issue the permit applied for.